BRETT, J.
The plaintiff in error, Olga Hall, defendant below, was charged by information in the Court of Common Pleas of Tulsa county, Oklahoma, with the offense of Driving a Motor Vehicle on a Public Highway, a certain described truck, over and upon 21st and Memorial Streets, while under the influence of intoxicating liquor. The defendant was tried, convicted by a jury, and his punishment left to be fixed by the court. The record is in confusion as to whether judgment and sentence of a $100 fine was entered on February 19, 1952, or whether it was made and entered on March 3, 1952. The appeal was lodged herein on July 12, 1952.
On the foregoing state of the record the State of Oklahoma filed its motion to dismiss. Considering the date most favorable to the defendant, it is apparent the appeal was not filed in the maximum time allowed by law (120 days) after the entry of judgment and sentence, as provided in Title 22, § 1054, O.S.A. 1951, to the effect that an appeal in a misdemeanor case must be taken within 60 days after the judgment is rendered, or a lawful extension thereof of not to exceed 60 days. Loving v. State, 87 Okla. Cr. 150, 151, 196 P. 2d 519; McLean v. State, 95 Okla. Cr. 271, 244 P. 2d 335.
The motion to dismiss is accordingly sustained for lack of jurisdiction, and the within appeal is hereby dismissed, with directions to enforce the judgment and sentence as entered in the trial court below.
POWELL, P. J., and JONES, J., concur.